Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are filed on 07/04/22 and are presented for examination.
Claims 1, 3-4 & 6 are currently amended.


Response to Arguments
4.	Applicant's amendment filed on 07/04/22 regards to an obviousness double patenting (ODP) rejection has been fully considered but is not persuasive since the amendment will NOT overcome the double parenting rejection. Therefore, the ODP is maintained.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	       Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of parent U.S. Patent No. US0010965792 (hereinafter refers as Viens).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the second application are drawn to the "same invention" as the first application or patent.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1: Viens discloses a method for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port of an Ethernet switch in a network, said method comprising (See Claim 1; lines 1-2): 
receiving the OAM frame at the first port (See Claim 1; line 2); 
classifying the OAM frame to create a classification key (See Claim 1; line 2-3);
modifying said header of said OAM frame based on said classification key (See Claim 1; lines 3-4); 
transmitting said OAM frame with said modified header to said network via a second port (See Claim 1; line 4).
Regarding claim 2: Viens discloses a method, further comprising discarding the OAM frame based on one or more configuration of the switch (See Claim 2).
Regarding claim 3: Viens discloses a method, further comprising determining that the received OAM frame is destined for another node via the second port and, wherein the said classification key appears to have been created at the second port (See Claim 3).
Regarding claim 4: Viens discloses a system for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port of an Ethernet switch in a network, said system comprises program code stored in memory and executed by a processor to (See Claim 4; lines 1-2): 
receive the OAM frame at the first port (See Claim 4; line 3); 
classify the OAM frame to create a classification key (See Claim 4; line 3);
 modify said header of said OAM frame based on said classification key (See Claim 4; line 4); 
transmit said OAM frame with said modified header to said network via a second port (See Claim 4; lines 4-5).
Regarding claim 5: Viens discloses a method, further comprising program code stored in memory and executed by a processor to discard the frame based on one or more configuration of the switch (See Claim 5).
Regarding claim 6: Viens discloses a method, further comprising program code stored in memory and executed by a processor to determine that the received OAM frame is destined for another node via the second port and, wherein said classification key appears to have been created by the second port (See Claim 6).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-2 & 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over admitted prior art et al. (hereinafter referred as APA), in view of Mehra et al. (hereinafter referred as Mehra) US Publication No. 2012/0170585 A1.
Regarding to claims 1 & 4: APA discloses a method/a system for efficient routing of an Operations, Administration and Maintenance (OAM) frame received at a first port (See FIG. 2 & Para. 0018; receiving OAM frames at port 103.1 (corresponds to a first port)) of an Ethernet switch in a network (See FIG. 2; Ethernet Switch 102), said system comprises program code stored in memory and executed by a processor (See FIG. 2 Ethernet switch has a processor/CPU)  to (See Claim 4; lines 1-2): 
receive the OAM frame at the first port (See FIG. 2-3 & Para. 0018 & 0021; receiving OAM frames at port 103.1 (corresponds to a first port)); 
classify the OAM frame to create a classification key (See FIG. 2- 3; Block 302 & Para. 0021; classifies the OAM frame at the first port);
 modify said header of said OAM frame (See FIG. 2-3; Block 303; modifies the OAM frame such that it will be received by the switch fabric and forwarded to OAM engine 201 (corresponds to second classification key since the destination address is the OAM engine))); 
transmit said OAM frame with said modified header to said network via a second port (See FIG. 2 & Para. 0019; after performing the required processing, the OAM frame is then switched by the switching device 204 of the Ethernet switch 102).
APA does not explicitly disclose modifying said header of said OAM frame based on said final classification key.
However, Mehra from the same field of endeavor discloses modifying said header of said OAM frame based on said final classification key (See Para. 0062 & FIG. 3: Mehra further discloses appending (corresponds to modifying) source identifier (i.e., source MAC address, IP address, etc) and a destination identifier (i.e., destination MAC address)) and any other information to the data packet). Example of encapsulation are modifying, add/remove a header portion of the packer prior to sending the packets to the switch fabric (See Para. 0036).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include modifying said header of said OAM frame based on said final classification key as taught by Mehra into the system of APA to be able to interface an OAM mechanism of an associated switch fabric system to validate possible ECMP paths and other types of forwarding paths (See Mehra; Para. 0006; lines 1-3).
Regarding to claims 2 & 5: The combination of APA and Mehra disclose a system/a method.
Moreover, APA discloses a system/a method, further comprising discarding the OAM frame based on one or more configuration of the switch (See FIGs 2-3 & Para. 0062).


Allowable Subject Matter
9.	Claims 3 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and overcome the claim objection and a double patenting rejection as set forth above.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
11.	Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469


/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469